Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 11-16, drawn to a semiconductor device, classified in CPC H01L 29/66666.
II.	Claims 1-10, drawn to a method of making a semiconductor device, classified in CPC H01L 21/823487.
The inventions are distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such as by providing a semiconductor substrate containing a bottom source/drain region; forming an epitaxial semiconductor layer on the substrate; forming a conductive layer on the epitaxial semiconductor layer; and etching the substrate/epitaxial semiconductor layer/conductive layer stack to form a vertical fin, a top source/drain region and a conductive cap, respectively.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classifications, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814